 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcKesson Drug Company and David P. Malik andRobert J. McCulloughTeamsters Local 443, a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America and David P. Malik andRobert J. McCullough. Cases 39-CA-138-1,39-CA-138-2, 39-CB-54-1, and 39-CB-54-2July 31, 1981DECISION AND ORDEROn February 24, 1981, Administrative LawJudge Irwin Kaplan issued the attached Decision inthis proceeding. Thereafter, Respondent Employerand Respondent Union filed exceptions and sup-porting briefs.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that Respondent McKesson DrugCompany, Rocky Hill, Connecticut, its officers,agents, successors, and assigns, and RespondentTeamsters Local 443, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, its officers, agents, and repre-sentatives, shall take the action set forth in the saidrecommended Order, except that the attached no-Respondents contend that the complaint is barred by Sec. 10(b) of theAct. We find no merit to this contention. Sec. 10(b) is a statute of limita-lions and is tot jurisdictional in nature. It is an affirmative defense and, ifnot timely raised, is waived. Vilronic Division of Penn Corporation, 239NLRB 45 (1978) Sm'ent Council T76, International Brotherhood of Elec-trical Workcr. et a (New' York Telephone and Telegraph Company). 230Nl.RB 1209, 1217 (1978), enfd. 599 F.2d 5 (Ist Cir. 1979). The recordestablishes that Respondents first raised the defense of Sec. 10(b) in theirbriefs to the Administrative Law Judge and did not plead or litigate theissue at the hearing Therefore, sce agree with the Administrative l.awJudge that Respondents did not raise the affirmative defense of Sec. 10(b)in a timels manner and that this defense must be considered waived.We have modified the Administrative Law Judge's notices to conformwith his recommennded Order.2Responldent Employer and Respondent Union have excepted to cr-tain credibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an administrative law judge'sresolutionls with respect to credibility unless the clear preponderance ofall of the relevant ev idence conit inces us that the resolutions are incor-rect. Standard DI)r Wall P'roducts. Inc., 91 NLRB 544 (1950), enfd 188F 2d 362 (d Cir 1951). We have carefully examined the record and findno basis for reversing his findings:' It affirminig the )Decision and adopting the recommended Order ofthe Admilistrative Law udge. ce do not rely on Mid-Weslt Piping andSupple Clrnanr. Inc.. 63 NLRB 10W6) (1945). which we find to be ap-plicable lo t t facts of the ilstanlt case. Unlike Mid-West Piping, the i-stanlt case dcs lot presenit a situation here competing unions havenmade rival cllimn fr majorit status and recognition.257 NLRB No. 54tices are substituted for those recommended by theAdministrative Law Judge.APPENDIX ANOTICE To EMPI OYEESPOSTED) BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT recognize Teamsters Local443, a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America (herein Teamsters), as the repre-sentative of our Rocky Hill, Connecticut, em-ployees unless and until it has been certified bythe National Labor Relations Board as the ex-clusive bargaining representative of our em-ployees.WE WILL NOT give any force or effect tothe November 1978 agreement made withTeamsters or to any renewal, extension, modi-fication, or supplement thereto.WE WILL NOT- assist Teamsters in any othermanner to become the representative of ourRocky Hill, Connecticut, employees.WE WILL NOT encourage membership in, oractivities on behalf of, Teamsters by discrimi-nating against our employees with respect totheir hire, tenure, and terms and conditions ofemployment.WE WI.LL NOT threaten our employees withdischarge for engaging in union activitiesand/or utilizing the Board's processes and WEWIl. NOT promulgate an overly broad no-so-licitation rule.WE WIll. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL withdraw and withhold all recog-nition from Teamsters as the representative ofour Rocky Hill, Connecticut, employees forthe purposes of collective bargaining unlessand until the said labor organization shall havebeen duly certified by the Board as the exclu-sive representative of such employees.WE WL jointly and severally with Team-sters reimburse all present and former RockyHill, Connecticut, employees for any initiationfees, dues, or other moneys paid or withheldfrom them pursuant to the aforesaid collective-bargaining agreement or to any agreement su-perseding it but such reimbursement shall notextend to any such employees who may have468 MCKESSON DRUG COMPANYvoluntarily joined and been members of Team-sters prior to October 1, 1979.McKESSON DRUG COMPANYAPPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT act as the collective-bargain-ing representative of McKesson Drug Compa-ny's Rocky Hill, Connecticut, employeesunless and until we have been certified by theNational Labor Relations Board as the exclu-sive bargaining representative of such employ-ees.WE WILL NOT give any force or effect toour contract with McKesson Drug Companyexecuted around November 1978, insofar as itapplies to the Rocky Hill facility, or to anymodification, extension, renewal, or supple-ment thereto.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them by Section 7 of theAct.WE WILL jointly and severally with McKes-son Drug Company reimburse present andformer Rocky Hill, Connecticut, employees,for any initiation fees, dues, or other moneyspaid or withheld from them pursuant to theaforesaid collective-bargaining agreement orany agreement susperseding it but such reim-bursement shall not extend to any such em-ployees who may have voluntarily joined andbeen members of our Union prior to October1, 1979.TEAMSTERS LOCAl. 443, A/W INTER-NATIONAL BROTHERHOOD OF TEANI-STERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICADECISIONSTATEMNIIT 01 TIHE C.AS:IRWIN KAPI.AN, Administrative Law Judge: This casewas heard in Hartford, Connecticut, on September 15and 16, 1980. The original charges were filed againstMcKesson Drug Company (herein also RespondentMcKesson or McKesson) on February 21, 1980 (Case39-CA-138), and February 25, 1980 (Case 39-CA-138-2), by individuals David Malick and Robert McCul-lough. respectively, and amended by said Malick (Case39-CA-138-1) and McCullough (Case 39-CA-138-2) onApril 28, 1980. The original charges were filed againstTeamsters Local 443, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (herein also Respondent Teamsters or Team-sters), by the aforenamed individuals, David Malick andRobert McCullough, on March 19, 1980, in Case 39-CB-54-1 and Case 39-CB-54-2, respectively. The aforenotedcharges and amendment thereto against McKesson andthe charges against the Teamsters (collectively Respond-ents) gave rise to an order consolidating cases, consoli-dated complaint, and notice of hearing issued on May 9,1980.The consolidated complaint in essence alleged that,commencing in or about September 1979 and continuingto date, Respondent McKesson rendered assistance andsupport to Respondent Teamsters by: (a) permitting theTeamsters to utilize McKesson's Rocky Hill, Connecti-cut, facility to hold meetings with McKesson's employ-ees; (b) urging its employees to sign Teamsters member-ship cards and checkoff authorizations: and (c) withhold-ing certain wages of its employees and transmitting sameto Respondent Teamsters as union dues and initiationfees notwithstanding the absence of valid employee au-thorizations. Further, in or about September 1979, Re-spondent McKesson granted recognition to RespondentTeamsters for its nonsupervisory employees employed atits Rocky Hill, Connecticut, facility and during the samemonth Respondents entered into, maintained, and en-forced a collective-bargaining agreement containing,inter alia, a union-security provision. By engaging in theaforenoted acts and conduct, it is alleged that Respond-ents McKesson and Teamsters violated Section 8(a)(1),(2), and (3) and Section 8(b)(1)(A) and (2), respectively,of the National Labor Relations Act, as amended (hereincalled the Act). Still further, it is alleged that Respond-ent McKesson in October 1979 independently violatedSection 8(a)(1) of the Act by: (a) threatening its employ-ees with discharge unless they signed Teamsters member-ship cards; (b) threatening its employees with dischargebecause they circulated a petition seeking an election todetermine their collective-bargaining representative; (c)interrogating its employees about their union activitiesand about their utilization of the National Labor Rela-tions Board's (herein called the Board) processes: (d) cre-ating the impression among its employees that theirunion activities and utilization of the Board's processeswere under its surveillance; and (e) promulgating, main-taining, and enforcing by verbal announcement an overlybroad no-solicitation rule.Respondents McKesson and Teamsters filed separateanswers conceding, inter alia, certain jurisdictional factsbut each denying the commission of any unfair laborpractices. Further, Respondents McKesson and Team-sters in their respective briefs raised for the first timethat all matters pertaining to recognition and the con-tract at Rocky Hill are time barred by Section 10(b) ofthe Act.Upon the entire record, including my observation ofthe demeanor of the witnesses and after careful consider-ation of the post-trial briefs, I find as follo,,s: DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. JURISI)CTIxONAt all times material herein Respondent McKesson hasmaintained an office and place of business in Rocky Hill,Connecticut, wherefrom it has been engaged in thewholesale distribution of drug and pharmaceutical prod-ucts. In connection with the aforenoted business oper-ations, and during an appropriate 12-month time frame,Respondent McKesson has sold and shipped from itsConnecticut facilities products, goods, and materialsvalued in excess of $50,000 directly to points outside theState of Connecticut. Respondent McKesson admits, therecord discloses, and I find that it is now and has been atall times material herein, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. I.ABOR ORGANIZATIONS INVOI.VE.)Respondent Teamsters admits, and I find, that it isnow, and has been at all times material herein, a labororganization within the meaning of Section 2(5) of theAct.It is alleged, the record disclosed, and I find thatLocal 566, Retail, Wholesale and Department StoreUnion, AFL-CIO (herein RWDSU), is now, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.IIL. THI- ALII.EGEI) UNFAIR I.ABOR PRACTICESA. The SettingMcKesson is a distributor of pharmaceuticals, cosmet-ics, and other sundry items, servicing in the main retailand chain drugstores and hospitals. It owns and operatessome 60 distribution centers where it receives merchan-dise from a multitude of suppliers and in turn ships thismerchandise to the various retail outlets and hospitals. In1978 McKesson's facilities included a distribution centerin Springfield, Massachusetts, a distribution center inNew Haven, Connecticut, and a smaller branch in EastHartford, Connecticut,' the facilities involved herein. Atthat time McKesson's warehouse employees and driversemployed in Springfield and New Haven were represent-ed by the RWDSU since around 1972 and Teamsters up-wards of 20 years, respectively, and the East Hartfordemployees were unrepresented.In 1978, Respondent McKesson decided to consolidateits Springfield, New Haven, and East Hartford oper-ations into a single unit and began a search for a loca-tion, settling on a site in Rocky Hill, Connecticut.By letters dated June 2, 1978, McKesson's personnelmanager, Milton Lewis, Jr., wrote to Edward Brereton' Respondent McKesson characterized the East Hlartlord facility as a"rex unit" in distinguishing it fronl the much larger "full lile" facilities iSpringfield ad New Haven. Thus. the inventory iniolving the "rex unit"consists of approximately 3.0() to 4,00(X) items which are housed in a fa-cility (of approlxiinately h,(X) squlare feet hcreas the "full line" inslentorycomprises approximately 15,11X) to 17,(X)0 items hich are housed infacilities of approximately 50.(XX) square feet As ill be no(ted ira Iherewere substantiall fewer employees in Fast Harilrtford than in Springfieldor Ne, Havenand John Foley of the Teamsters and RWDSU, respec-tively, confirming earlier telephone conversations where-by he had advised them of negotiations between theCompany and the town of Rocky Hill regarding a sitefor a new distribution center. (G.C. Exhs. 4 and 5.) Inthis connection Lewis pointed out that, if the talks withthe Rocky Hill Planning Commission over zoning re-strictions were successful, it was anticipated that the dealwould be finalized over the next few weeks. Lewis thenpromised to keep Brereton and Foley posted and ex-pressed a willingness to meet and bargain "if a decision ismade which would have an economic impac[t]" on their"membership[s]." (G.C. Exh. 5; see also G.C. Exh. 4.)While in Lewis' letter to Brereton he expressed a "hope"that employees "would continue their service with theCompany" (G.C. Exh. 4), this sentiment was omittedfrom his letter to Foley. (G.C. Exh. 5.)McKesson's manager of labor and employee relations,William Momaney,2testified that as a result of the Com-pany's June 2 letter (G.C. Exh. 4) the Teamsters request-ed bargaining concerning the impact of the decision toconsolidate the three units. Momaney testified that thesenegotiations culminated in a contract (G.C. Exh. 2)which McKesson and the Teamsters contend encom-passed the units that were to be consolidated at RockyHill whenever that facility became operational.a In thisconnection Momaney by letter dated November 27,1978, wrote to the Teamsters in relevant part as follows:Due to the uncertain time frame in relocating to ourRocky Hill facility, I thought it perhaps would bebeneficial to all parties to signify their acceptance ofthose items agreed to at negotiations but not includ-ed in the labor agreement.If you would kindly acknowledge the enclosed byaffixing your signature where noted, I will secureCompany signatures and return complete docu-ments to you for your files. [G.C. Exh. 6.]According to Momaney, McKesson accorded recogni-tion to the Teamsters in November 1978 for the plannedconsolidated unit at Rocky Hill because it alone had de-manded recognition and Respondent Company under-stood on the basis of informal polls that, of the employ-ees employed at the Springfield, New Haven, and EastHartford facilities who were willing to transfer, a major-ity of them were from New Haven. Thus, Momaney tes-tified that, of the approximately 46 unit employees whoexpressed a willingness to transfer to Rocky Hill, ap-proximately 30 of them were from New Haven (underA portion f Mmonae'v * testimornly was no carried on tape Counselfor the General Counsel by a motioin to supplement the record dated No-vemhber 7, 1980, has nmoled for the receipt in evidence as Jt. Exh I Mo-lmaney' testimony ;as reconstructed by counsel for Respondent McKes-son As all parties hase joined ill the motion, it is hereby granted and thetestimony as reconstructed i received as Jt. Exh. .-: he contract in pertinenlt part describes the bargaining unit as'cover[lngl all warehouse eniploees ad drivers in the Company's Con-cclticut Distribution Cttr ." ((i.C. Exh. 2.) It) its terms the con-tract is ffectixe front Noembher 1, 1978. unrtil Octobher 31. 1981. TheRockN Hill fcility did not hecome operalional util August or Septem-hcer 197')470 MCKESSON DRUG COMPANYTeamsters contract).4Momaney testified without contra-diction that the RWDSU never demanded recognitionfor employees at Rocky Hill. According to Momaney, heand Respondent Company's zone general manager, JackSmith, met with Foley in September 1978 and advisedhim that Springfield as well as the New Haven and EastHartford facilities would close and consolidate to formthe new Rocky Hill distribution center. Momaney testi-fied that Foley asked whether the Company would offerSpringfield employees employment at the Rocky Hill fa-cility and expressed pleasure on learning that offerswould be made, but he did not demand recognition forthat location.5According to Momaney it was originally anticipatedthat the Company would commence operations at theRocky Hill facility in May 1979. As noted earlier, theRocky Hill location did not become operational untilAugust or September 1979.6Jane Downey, regionalmanager for McKesson's northern region which encom-passed the facilities involved herein testified that "[flromvery early in 1979 up until the time ...before the movetook place ...the vast majority of [New Haven em-ployees] were planning to transfer [to Rocky Hill]." Inaddition, Downey testified that she had information atthat time that the small group of East Hartford employ-ees were planning to move as well as approximately 50percent of the Springfield employees although she assert-ed that this latter group continued to drop in number "astime went on."' According to Downey, when she visitedthese locations in mid-July, "maybe a handful of peoplefrom Springfield ...indicat[ed] that they were definite-ly going to [Rocky Hill]"; whereas 60 to 70 percent ofthe New Haven unit employees indicated a continued in-terest in transferring to the new location.In July or August, McKesson's Springfield distributioncenter manager, Nick Bekish, met with employees em-ployed at that location individually in his office to dis-cuss, inter alia, the terms of the transfer to Rocky Hill.SThe employees were told by Bekish that the Springfieldlocation would soon close and they had the option totransfer to Rocky Hill or be terminated with severancepay. Bekish pointed out to the Springfield employeesthat if they elected to transfer to the new location inRocky Hill they would be covered by the Teamsterscontract. Robert Quigley, a shop steward at Springfieldand a RWDSU member, testified that he questioned4 Momaney testified that he anticipated a unit complement of about 48employees at the Rocky Hill Distribution Center. While the record doesnot disclose the precise employee complement at the three locations inSeptember 1978, Momaney testified that in mid-July 1978 there were ap-proximately 35 unit employees employed in New Haven, 25 in Spring-field, and 6 in East Hartford.I Neither Smith nor Foley testified nor did they appear at the hearing.Smith was no longer employed by Respondent Company at the time ofthe hearing.'All dates hereinafter refer to 1979 unless otherwise noted.The record discloses that the commute from East Hartford to RockyHill is about 20 minutes. Springfield and New Haven are each approxi-mately 40 miles from Rocky Hill." The Springfield employees first learned about the decision to closeand to consolidate at a new location in late 1978.Bekish regarding an election to determine the bargainingagent and the latter responded negatively.'The record discloses that on August 6 and 7 Respond-ent Company hired approximately 12 new employees towork at the Rocky Hill facility. (G.C. Exh. 7.) One ofthose employees, David Malick, testified that in late Julyhe was among a group of approximately 12 applicantsand they all attended a meeting addressed by Bekish andSmith. According to Malick, the applicants were told atthis meeting that the Rocky Hill facility was going to bea union shop but did not identify the Union. toThe Springfield and East Hartford facilities shut downpermanently in August. On August 27 all six East Hart-ford employees as well as eight employees from Spring-field transferred to Rocky Hill. (G.C. Exh. 7.) The NewHaven employees (only six in number) did not transfer tothe new consolidated location until September 10. Ap-proximately 1 week after the New Haven employeestransferred, a petition was circulated among the RockyHill employees calling for an election to determine theirbargaining agent, but it did not identify any union byname. According to Quigley and Robert McCullough(another former Springfield employee), after an over-whelming majority of the employees signed the petition,the two of them met with Rocky Hill Distribution Man-ager Richard Corcoran and told him of the employees'sentiment and that they were going to file said petitionwith the Board.t Corcoran conceded meeting withQuigley and McCullough, but denied that he had anydiscussion with them about a petition. According to Cor-coran, Quigley and McCullough requested that he checkwith his superiors to determine whether the employeeswere bound by the Teamsters contract and he in turndiscussed the subject with Smith. It is undisputed that,later the same day, Corcoran advised Quigley andMcCullough that the Teamsters contract covered theRocky Hill distribution center and the Company was ob-ligated to abide by its terms.In October, Corcoran in the presence of other compa-ny officials introduced Teamsters Business Representa-tives Felix Del Guidice and Lou Amendola to RockyHill employees at two separate meetings on the same daywhich were held in the lunchroom at that distributioncenter. The drivers, approximately 15 in number, attend-ed a meeting held at approximately 8 a.m. (the workdaystarted at 7 a.m.) and lasting 1-1/2 hours. Quigley ques-9 The record discloses that Bekish suffered a heart attack in late Augustor early September and has since been a permanently disabled. Bekish didnot testify nor did he appear at the hearing.'o On the basis of demeanor, responsiveness, consistency, and plausibil-ity of testimony, I found Malick to be an impressive witness. It is alsonoted that Malick was still employed by Respondent Company at thetime of the hearing and as such he testified against self-interest, a matternot to be lightly disregarded. See, e.g., Federal Stainless Sink Div. ofUnarco Industries. Inc., 197 NLRB 489, 491 (1972): Gateway Transporta-tion Co.. Inc.., 193 NLRB 47, 48 (1971); Georgia Rug Mill. 131 NLRB1304, 1305, fn. 2 (1961). Still further, Malick's testimony in large partwent uncontroverted. In short, I credit Malick' testimony in all criticalrespects." The petition was never filed with the Board. According to Quigley,he spoke with a Board agent from the Board's Boston Regional OfTceand to Business Agent Foley as to whether he (Quigley) or the RWDSUshould file the petition and the matter became too complicated. "['so itwas dropped."471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtioned Del Guidice regarding the basis of having theTeamsters contract apply to Rocky Hill given the factthat only six employees from New Haven transferredand Del Guidice explained that the contract coveredMcKesson's Connecticut division which included that lo-cation. According to Quigley and McCullough, Del Gui-dice told the employees at that meeting, inter alia, thatthe former Springfield employees would not have to payTeamsters initiation fees but that the new employees andthe previously unrepresented former East Hartford em-ployees had to pay such fees, and all employees had tojoin the Teamsters within 30 days as a condition of con-tinued employment. While Del Guidice conceded that hetold employees that they had to join the Union and thatSpringfield employees were exempted from initiationfees, he denied that he set any time frame and averredthat the exemption for initiation fees was extended alsoto former East Hartford employees.The next meeting was for the warehouse employeesand was held immediately after the meeting attended bythe drivers. Malick, a warehouse employee, ascribed toDel Guidice substantially the same remarks in that latermeeting as had Quigley and McCullough in the earliersession. Thus Malick testified that Del Guidice told thewarehouse employees that if they did not join the Unionthey would be out of jobs and that new employees hadto pay initiation fees. Malick, Quigley, and McCulloughtestified that Corcoran reminded employees to sign unioncards which were distributed at these meetings. Malickalso testified that this meeting with Teamsters officialswas the first he heard of the Union since he began work-ing for McKesson and he signed a Teamsters card onthat occasion." The Company's officials, including Cor-coran, were in attendance at these meetings during theentire session. According to Corcoran, his participationwas limited to introducing the business agents and invit-ing questions from employees to the Union's representa-tive regarding wages, benefits, and the validity of thecontract. Corcoran denied saying anything to employeesabout signing union cards. It is undisputed that Team-sters Steward Frank Alongi, Sr., passed around unioncards for employees to sign at these meetings. 'SQuigley testified that, immediately after the meetingwith Teamsters officials ended, he returned to the ship-ping area to continue sorting invoices which he hadbegun doing before the meeting was called. Accordingto Quigley, Corcoran approached him and asked wheth-er he was through filing petitions with the Labor Boardand added, "You know that's soliciting on companytime. It's against company rules and you can be fired."Corcoran conceded that he broached the subject of so-licitation but denied making any reference to filing peti-tions with the Board. According to Corcoran, on the oc-casion in question, Operations Manager Rick Robbins in-formed him that Quigley had conducted a meeting with12 While Malick testified that as an applicant in July he was told bycompany officials that the Rocky Hill facility was a union shop, he alsocredibly testified (as previously noted) that the Union was not identified."' The union dues and checkoff provisions of the McKesson-Teamsterscontract were not effectuated until sometime in October after these meet-ings took place. Previous thereto, McKesson had deducted (RWDSU)union dues from the former Springfield employees for which they werereimbursed in October.some employees in a corner of the warehouse and he,Corcoran, thereupon went to the shipping area and ap-proached Quigley and informed him that "-t]he rules arethat there are not to be any unauthorized meetings whenpeople are supposed to be working." 14B. Discussion and Conclusions1. Recognition and the Teamsters contract executedin 1978The critical facts giving rise to the bargaining relation-ship and the disputed contract between RespondentsMcKesson and Teamsters relative to the Rocky Hill fa-cility are summarized and discussed as follows.In 1978 Respondent McKesson decided to close its dis-tribution center in Springfield, Massachusetts, as well asits distribution centers in New Haven and East Hartford,Connecticut, and to consolidate these facilities at a newlocation. The Company commenced negotiations for thenew consolidated site with the town of Rocky Hill andadvised the Teamsters and RWDSU of these negotia-tions. By letters dated June 1978 (G.C. Exhs. 4 and 5),the Teamsters (New Haven) and RWDSU (Springfield)were notified, inter alia, of the Company's willingness tobargain over the impact of its decision to consolidate ontheir respective memberships (East Hartford was un-represented).McKesson's manager of labor and employee relations,William Momaney, testified that he met with the Team-sters and RWDSU concerning the impact of the Compa-ny's decision to consolidate and only the Teamsters re-quested recognition for the employees at Rocky Hill. Re-spondent McKesson contemplated a nonsupervisorywork force of approximately 48 employees at the new lo-cation (Jt. Exhs. I and 9). According to Momaney, onthe basis of informal employee interviews, the Companyanticipated that approximately 30 employees wouldtransfer from New Haven to Rocky Hill thereby givingthe Teamsters a clear majority at that new location. Mo-maney testified that, in these circumstances and as noother union demanded recognition for the employees atRocky Hill,'5he recognized the Teamsters as the bar-gaining agent for the employees at that location.4 I credit Quigley's version over the account provided by Corcoran. Indoing so it is noted, inter alia, that Quigley's testimony in other disputedareas was supported by corroborative testimony. For example, DelGudice denied (as noted previously) giving employees any specific timeframe by which to sign union cards. Quigley testified, however, with cor-roboration from other witnesses including Corcoran, that Del Guidicegave employees 30 days to sign union cards. On the other hand, Corcor-an's testimony in a number of significant areas including the circum-stances leading to his verbal encounter with Quigley was uncorroborated.Thus it is noted, inter alia, that Operations Manager Robbins did not tes-tify. Moreover I found Corcoran's overall testimony uncertain and incon-sistent, further reflecting adversely on his credibility. For example, Corco-ran first stated categorically that McKesson had posted its no-solicitationrules (Resp. Exh. I) in Springfield and New Haven and then retreated,admitting that he did not know whether the rules had ever been postedat those locations.'" Momaney testified that he met with John Foley, business agent ofthe RWDSU, in September 1978 and they discussed, inter alia, the ap-proximate date for closing the Springfield facility. While Momaney testi-fied that Foley never requested recognition, this by itself is not tanta-mount to a disclaimer of representative status, particularly as the recordContinued472 MCKESSON DRUG COMPANYIn late November or early December 1978 McKessonand the Teamsters executed a 3-year renewal collective-bargaining agreement "cover[ing] all warehouse employ-ees and drivers in the Company's Connecticut Distribu-tion Center ..6 (G.C. Exh. 2.) Respondents contendthat the aforenoted agreement contemplated and coveredthe Rocky Hill facility whenever it was to become oper-ational. Respondent McKesson in its brief asserted that itacted lawfully and in good faith by recognizing and bar-gaining with the Teamsters vis-a-vis Rocky Hill. Accord-ing to Respondent McKesson, "it had no inkling that theTeamsters lacked majority support at Rocky Hill untilthe very eve of that facility's opening."This case, however, does not turn on "good faith."The inescapable fact is that the Teamsters at no materialtime represented a majority of the Rocky Hill employ-ees. 7 In November 1978 when Respondent McKessonrecognized the Teamsters for the Rocky Hill location,the Company not only did not have any employees atRocky Hill, but as testified by Momaney, "There was nobuilding (in Rocky Hill) at that time."18As noted by theBoard in General Cinema Corporation, and Its WhollyOwned Subsidiary, Gentilly Woods Cinema, 214 NLRB1074, 1075 (1974), where the respondent recognized aunion for its projectionists when it had not hired any:This constitutes premature recognition in its barestform. It has long been settled that premature recog-nition of a nonrepresentative union, absent accre-tion, unlawfully assists the union, regardless of theemployer's good faith or the absence of a questionconcerning representation. [Emphasis supplied.]In the case at bar the parties were at liberty to executea renewal contract vis-a-vis New Haven. The partiescould not, however, extend coverage of the disputed re-newal contract to a facility which had not yet com-menced operations (Rocky Hill) at a time when no em-ployees were yet hired for that facility. By doing so ineffect, the parties converted the agreement insofar as itdoes not establish that the Company appraised Foley of all the materialfacts. For example, Momaney conceded that he did not disclose to Foleythat the Teamsters was demanding recognition for the employees atRocky Hill. In this regard it is noted that more employees eventuallytransferred to Rocky Hill from Springfield than from New Haven (G.C.Exh. 7). Moreover, any demand by Foley in September 1978 would havebeen premature as there were no employees then employed at RockyHill.1 The General Counsel noted that the "execution of the contract" oc-curred outside the 10(b) period and accordingly did not allege it indepen-dently as violative of Sec. 8(aX2).11 The record disclosed that the Rocky Hill location opened in August1979. During that first month the work force was comprised of approxi-mately 20 new hires, 6 transferees from East Hartford, and 8 transfereesfrom Springfield. Thus none of the employees employed at Rocky Hillduring the first month of operations were "Teamsters" or former NewHaven employees. (G.C. Exh. 7.) Only six employees transferred fromNew Haven and that occurred on September 10. As of October I, therewere approximately 63 employees at Rocky Hill of which only 6 wereformer New Haven employees. The vast majority of the employees atRocky Hill in October 1979 were new employees.1" It is also noted that Rocky Hill did not become operational untileither the final stages of permanently shutting down the New Haven fa-cility had begun or that facility had already actually closed. In eitherevent. New Haven was no longer a iable facility for purposes of accre-tion. See Bristol Consolidators. Inc., 239 NLRB 602, 605 (1978).related to Rocky Hill into a prehire contract. SeeHudson Berlind Corporation, 203 NLRB 421, 422 (1973),enfd. 494 F.2d 1200 (2d Cir. 1976). However, the Gener-al Counsel conceded that findings of unlawful assistanceand support by Respondent McKesson and acceptance ofsame by Respondent Teamsters vis-a-vis recognition andexecution of the renewal contract in 1978 insofar as itpertained to Rocky Hill are time barred by Section 10(b)of the Act.'9On the other hand, the General Counselcontends and I find that subsequent acts and conduct, in-cluding recognition of the Teamsters as the bargainingagent for the employees at Rocky Hill around the thirdweek in September 1979, coercive meetings with em-ployees in October 1979 on behalf of the Teamsters, andapplication of the disputed Teamsters contract in oraround October 1979, are cognizable in the circum-stances of this case for the reasons discussed below. See,e.g., N.L.R.B. v. R. L. Sweet Lumber Company, 207NLRB 529, 536 (1973), enfd. 515 F.2d 785 (10th Cir.1975), cert. denied 423 U.S. 986.2. The 10(b) defense and application of the contractto Rocky Hill employeesThe parties stipulated at the hearing that at all materialtimes the Teamsters contract had been applied to em-ployees at Rocky Hill. It is not possible to discern whatthe parties contemplated by "material times" given thefact that Respondents McKesson and Teamsters in theirrespective briefs raised for the first time that all allega-tions relative to recognition and the contract at RockyHill are time barred by Section 10(b). The complaint al-leged September 1979 as the material date whereby rec-ognition was accorded and the contract containing, interalia, a union-security clause was entered into, maintained,and enforced. (G.C. Exh. (m), pars. 13-15). RespondentTeamsters in its answer admitted these allegations intheir entirety (G.C. Exh. l(o)), whereas RespondentMcKesson denied only the alleged September date (G.C.Exh. (p)). Neither party set forth an affirmative defense.The 10(b) proviso does not impose a jurisdictional limita-tion upon the Board but is a statute of limitations.N.L.R.B. v. A. E. Nettleton Co., et al., 241 F.2d 130, 133(2d Cir. 1957); A. H. Belo Corporation (WFAA-TV) v.N.L.R.B., 411 F.2d 959, 966-967 (5th Cir. 1969). Assuch, it is an affirmative defense and, if not timely raised,is waived. Vitronic Division of Penn Corporation, 239NLRB 45, fn. 1 (1978); System Council T-6, B.E. W., etal. (New York Telephone and Telegraph Company), 236NLRB 1209, 1217 (1978), enfd. 599 F.2d 5 (Ist Cir.1979); Barton Brands, Ltd., 215 NLRB 416 (1974);N.L.R.B. v. A. E. Nettleton Co., et al., supra (absent ex-traordinary circumstances). As no reason has been ad-vanced by Respondents for failing to raise this issue'9 The original charges against Respondent McKesson (G.C Exh. I(a))and Respondent Teamsters (G.C. Exhs. I(e) and (g)) were filed on Febru-ary 21 and March 19, 1980. respectively. Sec. 10(b) provides in pertinentpart that:[N]o complaint shall issue based upon any unfair labor practice oc-curring more than six months prior to the filing of the charge withthe Board ..473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDheretofore, I find the 10(b) defense is untimely.20Ac-cordingly I do not find any legally sufficient impedimentto consideration of these allegations on their merits.As noted previously, the Rocky Hill facility opened inAugust with approximately 20 new employees. OnAugust 27, 14 employees were added to the work forceat Rocky Hill and all of them had transferred either fromSpringfield (RWDSU) or East Hartford (unrepresented).There were only six employees at New Haven (Team-sters) who elected to transfer and that did not occuruntil September 10. According to Respondent McKes-son, as stated in its brief, it did not learn until "the veryeve of that facility's opening" that a majority of theRocky Hill employees would not support the Teamstersand then it made "no attempt to enforce the union secu-rity and check off provisions of the Teamster contract."On the other hand, the Company continued to deductunion dues from the wages of the former Springfield em-ployees on behalf of the RWDSU. Thus for the entiremonth of September the former Springfield employeesfaced the anomalous circumstance of working under twodifferent union-security contracts (Teamsters andRWDSU) although only the RWDSU union-securityprovision was enforced as to those employees. Tocounter this confusion, Quigley and McCullough aroundthe third week in September circulated a petition amongthe employees calling for an election to determine thebargaining agent for them at Rocky Hill. On some un-specified day in September Quigley and McCullough in-formed Distribution Center Manager Corcoran that em-ployees had signed a petition calling for an election. Cor-coran checked with his superior and later the same dayconveyed to Quigley and McCullough that the Companywould honor the Teamsters contract.21Approximately I week later in early October, Re-spondent McKesson summoned its employees to the dis-tribution center lunchroom for group meetings with rep-resentatives of the Teamsters. Corcoran, who had notpreviously met the Teamsters representatives, introducedthem to the employees while explaining that said Team-sters representatives were there to answer "[employee]questions regarding wages and benefits and the validityI In any event the 10(b) period does not commence running until theaffected employees are put on notice of the facts constituting the unfairlabor practice. See Hot Bagels and Donuts of Staten Island. Inc., 227NLRB 1597 (1977); Wisconsin River Valley District Council of the UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO (Skippy En-terprises). 211 NLRB 222, 227 (1974). In the instant case, the new em-ployees were not told of the Teamsters contract until October 1979 al-though some of them were told before the Rocky Hill facility becameoperational that it would be union shop. Insofar as former Springfieldemployees were told of the Teamsters contract in July 1979, those em-ployees were not then employed by McKesson at Rocky Hill. See Dia-mond International Corporation, Calmar Division, 229 NLRB 1334, 1336(1977). It was not until around the third week in September that Corco-ran told Quigley and McCullough that the Company would honor theTeamsters contract for the Rocky Hill facility (as will be further notedinfra)." In finding that Respondent McKesson unlawfully assisted and sup-ported the Teamsters I do so principally on the basis that the Teamstersdid not at any time material herein represent an uncoerced majority. It isalso noted as contended by the General Counsel that under MidwestPiping d Supply Co., 63 NLRB 1060 (1945), and its progeny RespondentMcKesson was obligated to remain neutral where, as here, there are twounions with potential representative claims. See Hudson Berlind Corpora-tion, 'upra at 423.of the contract." Employees Malick, Quigley, andMcCullough credibly testified that Business Representa-tive Del Guidice told the employees, inter alia, that theywould have to sign union cards or they would be out ofa job. Del Guidice confirmed as much by admitting thathe told the employees that they had to join the union asa condition of employment. Teamsters membership cardswere circulated and the credited testimony discloses thatCorcoran reminded the employees that they had to signthese cards. In these circumstances noting particularlythat the Teamsters had not at any time material hereinrepresented an uncoerced majority at Rocky Hill, I findthat, by making accessible the Rocky Hill facility to theTeamsters and then joining said Teamsters in its exhorta-tion to employees to sign membership cards under thethreat of discharge, Respondent McKesson thereby ren-dered aid and support to Respondent Teamsters in viola-tion of Section 8(a)(1) and (2) as alleged. See HudsonBerlind Corporation, supra; Bristol Consolidators, Inc.,supra.It is undisputed that, commencing in October, Re-spondent McKesson deducted initiation fees and uniondues from the wages of employees under the union-secu-rity provision in the Teamsters contract. Inasmuch asMcKesson gave effect to the union-security clause con-tained in the Teamsters contract found herein to havebeen applied to employees at Rocky Hill in violation ofSection 8(a)(l) and (2), I further find that RespondentMcKesson also discriminated with respect to hire andtenure of employment in violation of Section 8(a)() and(3) of the Act. See Schreiber Trucking Company, 148NLRB 697, 703 (1964); Bristol Consolidators, Inc., supra;Hudson Berlind Corporation, supra.With respect to Respondent Teamsters, I find that, byaccepting recognition at a time when it did not representan uncoerced majority of the employees at the RockyHill facility and then participating in the administrationor application of a contract containing a union-securityclause in circumstances violative of Section 8(a)(1), (2),and (3) of the Act, it thereby violated Section 8(b)(l)(A)and (2) of the Act. Desco Vitro-Glaze of Schenectady, Inc.,230 NLRB 379 (1977); Bristol Consolidators, Inc., supra at605.3. The 8(a)(1) allegationsThe 8(a)(1) allegations are predicated on a verbal en-counter between Corcoran and Quigley on the dayTeamsters representatives first met with employees atRocky Hill and shortly after the meeting attended byQuigley. According to Corcoran, Operations ManagerRollins told him that Quigley was conducting a meetingwith some employees in a corner of the warehouse andhe, Corcoran, then informed "[Quigley] that the Rulesare that there are not to be any unauthorized meetingswhen people are supposed to be working."Quigley's credited version is that Corcoran ap-proached him on the occasion in question and asked if he"was through filing petitions with the Labor Board."Corcoran then added, "You know that's soliciting onCompany time. It's against company rules. And youcould be fired." I find that the no-solicitation rule as an-474 MCKESSON DRUG COMPANYnounced by Corcoran to Quigley was overly broad inviolation of Section 8(a)(1)22and that RespondentMcKesson thereby unlawfully threatened to dischargesaid Quigley as alleged.On the other hand, I find the remarks ascribed to Cor-coran and the circumstances too ambiguous and unclearto conclude that they otherwise violated Section 8(a)(1)of the Act. For example, without more, I find it unlikelythat Corcoran was actually attempting to elicit a re-sponse from Quigley regarding the filing of a Board peti-tion. Nor do I find that Corcoran's remarks conveyedthe impression of surveillance as alleged. In this connec-tion it is noted that it was Quigley, a week or two earli-er, who volunteered that he was involved in a petitioncalling for an election. Moreover the credible evidencedid not establish whether Quigley was involved in unionor related activities on that occasion. Rather, I find thatCorcoran's statement was somewhat rhetorical but moti-vated to inhibit Quigley from engaging in union activitiesand utilization of the Board processes. In these circum-stances I am unpersuaded that Respondent coercively in-terrogated employees or conveyed the impression of sur-veillance as alleged. Accordingly, I shall dismiss these al-legations.CONCLUSIONS OF LAW1. Respondent McKesson Drug Company is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. Respondent Teamsters Local 443, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3. Local 566, Retail, Wholesale and Department StoreUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.4. Respondent McKesson has rendered unlawful assist-ance and support to a labor organization by recognizingRespondent Teamsters and giving effect to a collective-bargaining agreement with said Respondent Teamstersfor employees employed by Respondent McKesson at itsRocky Hill, Connecticut, facility, when said RespondentTeamsters did not represent an uncoerced majority ofemployees, thereby violating Section 8(a)(1) and (2) ofthe Act.5. Respondent McKesson has discriminated, and is dis-criminating, in regard to hire or tenure or terms of con-ditions of employment of its employees, thereby encour-aging membership in a labor organization, by maintaininga union-security clause in a collective-bargaining agree-ment with a minority union, thereby violating Section8(a)(1) and (3) of the Act.6. Respondent McKesson threatened employees withdischarge for engaging in union activities and/or utiliz-ing the Board's processes and promulgated an overlybroad and unlawful no-solicitation rule, thereby restrain-ing and coercing employees in the exercise of their Sec-tion 7 rights in violation of Section 8(a)(l) of the Act.7. Respondent Teamsters, by accepting recognitionand giving effect to a collective-bargaining agreementz2 See Birmingham Ornamental Iron Company. 240 NLRB 898 (1979).containing a union-security clause for employees em-ployed at the Rocky Hill facility notwithstanding that itdid not represent an uncoerced majority of employees atany time material, thereby violated Section 8(b)(1)(A)and (2) of the Act.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.9. Other than as set forth above, Respondents have notviolated the Act as alleged.THE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices, I shall recommend that theycease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondents committed unfairlabor practices by giving effect to a collective-bargainingagreement containing a union-security provision undercircumstances violative of Section 8(a) (1), (2), and (3)on the part of Respondent McKesson and Section8(b)(1)(A) and (2) on the part of Respondent Teamsters,Respondents will be required jointly and severally to re-imburse all present and former employees, except thoseexcluded below, for all initiation fees, dues, or othermoneys paid or checked off pursuant to the unlawfulunion-security provision with interest thereon to be com-puted as prescribed in Florida Steel Corporation, 231NLRB 651 (1977). Reimbursement, however, will notextend to any such employees who may have voluntarilyjoined and been members of Respondent Teamsters priorto October 1, 1979. See Bristol Consolidators, Inc., supraat 605.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 23A. Respondent McKesson Drug Company, RockyHill, Connecticut, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Recognizing or dealing with Respondent Teamstersas the bargaining representative of its employees em-ployed at its Rocky Hill, Connecticut, facility unless anduntil Respondent Teamsters has been certified by theBoard as the exclusive bargaining representative of suchemployees.(b) Assisting Respondent Teamsters in any othermanner to become the collective-bargaining representa-tive of its employees.(c) Giving effect to, performing, or in any way enforc-ing the collective-bargaining agreement with RespondentTeamsters entered into around November 1978 or to anymodification, extension, renewal, or supplement thereto;provided, however, that nothing herein shall require Re-' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent McKesson to vary or abandon any wage, hour,seniority, or other substantive feature of its relations withits employees which have been established in the per-formance of any such agreement or to prejudice the as-sertion by such employees of any rights they may havethereunder.(d) Encouraging membership in, or activities on behalfof, Respondent Teamsters by discriminating against itsemployees with respect to their hire, tenure, and termsand conditions of employment.(e) Threatening employees with discharge for engag-ing in union activities and/or utilizing the Board's proc-esses and promulgating an overly broad and unlawful no-solicitation rule.(f) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Withdraw and withhold all recognition from Re-spondent Teamsters as the representative of its employ-ees employed at its Rocky Hill, Connecticut, facility forthe purposes of collective bargaining unless and untilsaid labor organization shall have been duly certified bythe Board as the exclusive representative of such em-ployees.(b) Jointly and severally with Respondent Teamstersreimburse each of its present and former employees forany and all initiation fees, dues, and other moneys, if any,paid by or withheld from them pursuant to the terms ofthe aforesaid collective-bargaining agreement, but suchreimbursement shall not extend to any such employeeswho may have voluntarily joined and been members ofRespondent Teamsters prior to October 1, 1979.(c) Post at its Rocky Hill, Connecticut, facility copiesof the attached notice marked "Appendix A."24Copiesof said notice, on forms provided by the Officer-in-Charge for Subregion 39, shall, after being duly signedby Respondent McKesson's representative, be posted byRespondent McKesson immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken to insure that said notices are not al-tered, defaced, or covered by any other material.24 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."(d) Notify said Officer-in-Charge, in writing, within 20days from the date of this Order, what steps have beentaken to comply herewith.B. Respondent Teamsters Local 443, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, its officers, agents, and repre-sentatives, shall:I. Cease and desist from:(a) Acting as the exclusive bargaining representative ofRespondent McKesson's Rocky Hill, Connecticut, em-ployees for the purpose of collective bargaining unlessand until it shall have been certified by the Board as theexclusive representative of said employees.(b) Giving any force or effect to the collective-bar-gaining agreement executed with Respondent McKessonaround November 1978 or to any modification, exten-sion, renewal, or supplement thereto.(c) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Jointly and severally with Respondent McKessonreimburse each of Respondent McKesson's present andformer employees at the Rocky Hill, Connecticut, facili-ty for any and all initiation fees, dues, and other moneys,if any, paid by or withheld from them pursuant to theterms of the aforesaid collective-bargaining agreement,but such reimbursement shall not extend to any such em-ployees who may have voluntarily joined and been mem-bers of Respondent Teamsters prior to October 1, 1979.(b) Post at its offices or meeting halls copies of the at-tached notice marked "Appendix B."25Copies of saidnotice, provided by the Officer-in-Charge for Sub-Region 39, shall, after being duly signed by RespondentTeamsters representative, be posted by RespondentTeamsters immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify said Officer-in-Charge, in writing, within 20days from the date of this Order, what steps have beentaken to comply herewith.IT IS FURTHER ORDERED that those portions of theconsolidated complaint found to be without merit arehereby dismissed.25 See fn. 24. supra.476